Title: General Orders, 10 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 10th 1776
New-Castle.Onslow.


Great Complaints are made of the soldiers taking away the flat bottom’d Boats, which may now be wanted for the most important purposes; The General absolutely forbids any person, medling

with them, at the place where they are stationed but by order of General Putnam, in writing, or by one of his Aide-de-Camp; and the officer of the main guard is to detach a Subaltern, and thirty men, who are to mount Guard over them, taking farther Orders from General Putnam. The General will be much obliged to every officer, or soldier, who seeing them out of their places, will bring them to their station.
